PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/377,175
Filing Date: 13 Dec 2016
Appellant(s): Clark et al.



__________________
Joseph M. Butscher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 15, 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-20 stand rejected under 35 U.S.C. 112(a) as allegedly failing to comply with the written description requirement.
Claims 3, 4-7, 13-16, and 20 stand rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 1-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0307447 A1), herein “Johnson”.
NEW GROUNDS OF REJECTION
No new grounds of rejection have been applied by the examiner.
WITHDRAWN REJECTIONS
No grounds of rejection have been withdrawn by the examiner.
Response to Arguments
Rejections of claims 1-20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement:
With respect to the rejection of claims 1, 11 and 20 under 35 U.S.C. 112(a), the Appellants contend two issues: First, Appellants contend that claim interpretation of the term “automatically”, as amended, should be interpreted as “without human intervention”. (Appeal Brief, Page 13, fifth paragraph, and Page 14, first paragraph) Second, Appellants contend that the Appellant disclosure clearly supports flight plan decisions “without human intervention”, and therefore “automatically determin[ing] flight plan decision data”, as claimed, is fully 
First Contention
With regards to the first contention, the Appellants contend that claim interpretation of the term “automatically”, as amended, should be interpreted as “without human intervention”. (Appeal Brief, Page 13, fifth paragraph, and Page 14, first paragraph) The Examiner respectfully disagrees. 
MPEP 2111.01, part I states:
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.)
The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served.

MPEP 2111.01, part IV states:
The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) (holding that the term "gateway" should be given its ordinary and customary meaning of "a connection between different networks" because nothing in the specification indicated a clear intent to depart from that ordinary meaning); Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012) (The asserted claims of the patent were directed to a tactile feedback system for video game controllers comprising a flexible pad with a plurality of actuators "attached to said pad." The court held that the claims were not limited to actuators attached to the external surface of the pad, even though the specification used the word "attached" when describing embodiments affixed to the external surface of the pad but the word "embedded" when describing embodiments affixed to the internal surface of the pad. The court explained that the plain and ordinary meaning of "attached" includes both external and internal attachments. Further, there is no clear and explicit statement in the specification to redefine "attached" or disavow the full scope of the term.). 

A search of the Appellant disclosure describes performance of “automatic” or “automatically” exactly once, when describing the unclaimed step of automatically requesting approval of a flight plan analysis system from air traffic control:
[0021] Embodiments of the present disclosure provide flight plan analysis systems and methods that analyze data regarding specification and flight parameters for an unmanned aerial vehicle (UAV).  If air traffic control approval is required for a proposed flight plan of the UAV (such as due to airspace classification and current airspace usage level), the flight plan analysis system automatically requests approval.  If air traffic control approval is not required, the flight is filed for reference.  In at least one embodiment, the flight plan analysis system may be used with a geo-fence and/or ground defense system.

It is noted by the Examiner that: 
This is not
Appellant specification does not provide any special definition for the term “automatically”, nor does Appellant specification provide an intentional disclaimer, or disavowal, of claim scope. Therefore, the plain meaning of the term must be used.
The definition of automatic can be found in the Merriam-Webster dictionary:
automatic (adjective)
1a: 	largely or wholly involuntary
	especially : REFLEX sense
	// automatic blinking of the eyelids
b: 	acting or done spontaneously or unconsciously
	// the automatic applause of the audience
c: 	done or produced as if by machine : MECHANICAL
	// the answers were automatic
2: 	having a self-acting or self-regulating mechanism
	// an automatic transmission
3	of a firearm : firing repeatedly until the trigger is released

automatic noun
1: 	a machine or apparatus that operates automatically
	especially : an automatic firearm
2a: 	an automatic transmission
	// a car with a three-speed automatic
b: 	an automobile with an automatic transmission
	// Is your car an automatic or a manual?

Therefore, the Examiner interprets “automatically determin[ing] flight plan decision data” as performing the determination as soon as it is received, without delay. (i.e. immediately responded too.)
Appellant disclosure makes no mention of performance of this step automatically. Appellant disclosure is silent regarding timing or priority that the flight plan analysis unit performs the claimed determination. Applicant relies on implicit characteristics of a computer processor performing the step with the addition of the term “automatically”. However, it is the positon of the Examiner that just because a step is performed by a computer processor, the step is not necessarily performed automatically. There are many examples of processor data handling 
Second Contention
With regards to the second contention, the Appellants contend that the Appellant disclosure clearly supports flight plan decisions “without human intervention”, and therefore “automatically determin[ing] flight plan decision data”, as claimed, is fully supported by the Appellant disclosure, and therefore not “New Matter”. (Appeal Brief, Page 14, first paragraph-Page 14, last paragraph)  The Examiner respectfully disagrees at least because the plain meaning of the term “automatically” does not necessarily mean “without human intervention”, as discussed in the first contention above. 
Appellant argues that the flight plan analysis system and/or the flight plan analysis unit 106 is not a human being. The Examiner agrees. However, this is not what is claimed, and “not being a human being” does not implicitly include all actions performed by the flight plan analysis system and/or the flight plan analysis unit 106 as being performed automatically. 
Rejections of claims 1-20 under 35 U.S.C. 112(b) as failing to comply with the written description requirement:
With respect to the rejection of claims 3, 5-7,13-16, and 20 under 35 U.S.C. 112(a), the Appellants contend two issues: First, Appellants contend that the “first risk criterion”, “second risk criterion” and “third risk criterion” are relative to one another, and therefore there is nothing vague about such limitations. (Appeal Brief, Page 16, second paragraph) Second, Appellants contend that these limitations are clearly explained in the present application in paragraphs [0027]-[0029]. (Appeal Brief, Page 16, second paragraph)  
First Contention

The Examiner agrees that one of ordinary skill would clearly understand that a “low risk” factor is less than an “intermediate risk” factor, both of which are lower than a “high risk” factor, by the plain meaning of the terms low, intermediate and high. However, the Examiner disagrees that there is “nothing vague” about the claimed limitations in view of the Applicant disclosure which does not provide meaningful guidance as to the boundaries or ranges for such risk factors. As has been repeated throughout prosecution, Appellant merely relies on subjective examples of what is considered high, intermediate and low risk factors: 
[0027] The high risk factor data may be correlated with a size of a UAV, use of a UAV, time of use, capabilities, and location of a UAV.  The size of a UAV may be directly related to its use within a particular airspace.  A larger UAV may pose a higher risk than a smaller UAV.  As an example, a large fixed wing UAV poses a greater damage risk than a smaller UAV (such as in the event of a crash).  Further, various uses of the UAV may pose high risks, such as video monitoring of an airfield, use within a military location, use during times of increased levels of aircraft flight within an airspace, and/or the like. As another example, a time of use of the UAV may pose a high risk, such as use over a location during a sporting event with numerous spectators.
[0028] Like the high risk factor data, the intermediate risk factor data may be correlated with a size of a UAV, use of a UAV, time of use, capabilities, and location of a UAV.  As mentioned, the size of a UAV may be directly related to its use within a particular airspace.  A small UAV may be deemed an intermediate risk during a particular time of day for a particular use, in contrast to a larger UAV, which may be deemed a high risk for the same use during the same time of day.  Further, various uses of the UAV may pose intermediate risks, such as product delivery to a location that is proximate to an airfield.
[0029] Like the high and intermediate risk factor data, the low risk factor data may be correlated with a size of a UAV, use of a UAV, time of use, capabilities, and location of a UAV.  A small UAV may be deemed a low risk during a particular time of day for a particular use.  Further, various uses of the UAV may pose low risks, such as crop dusting of a farm field.

While Applicant disclosure provides general examples of what Applicant considers to be high, low and intermediate risk factors, these examples do not describe the high, low and 
Second Contention
With regards to the second contention, the Appellants contend that these limitations are clearly explained in the present application in paragraphs [0027]-[0029]. (Appeal Brief, Page 16, second paragraph) The Examiner respectfully disagrees at least as described in contention one, above.
 Rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0307447 A1), herein “Johnson”.
With respect to the rejection of claims 1-20 under 35 U.S.C. 103, the Appellants contend seven issues: First, Appellants contend that there is nothing in Johnson that expressly or necessarily describes, teaches, or suggests a flight plan analysis unit that automatically determines a flight plan decision regarding a proposed flight plan as per claims 1, 11 and 20. (Appeal Brief, page 19, third paragraph-page 20, second paragraph, and Pages 21, first paragraph - page 23, third paragraph in regards to claims 1 and 20, as well as page 25, sixth paragraph – page 27, third paragraph with regards to claim 11.) Second, the Appellants contend that the recommendations of Johnson [0015] are not actual flight plan decisions as per claims 1 and 11. (Appeal Brief, page 20, last paragraph) Third, the Appellants contend that Johnson does Fourth, the Appellants contend that Johnson does not describe, teach, or suggest “wherein the flight plan analysis unit approves the approved flight plan when the analysis of the proposed flight plan and the risk factor data results in a risk metric that is one of above or below an approved threshold” as claimed in claims 2 and 12. (Appeal Brief, page 24, third and fourth paragraphs in regards to claim 2, as well as page 27, last paragraph – page 28, second paragraph in regards to claim 12) Fifth, the Appellants contend that Johnson does not describe, teach, or suggest “wherein the flight plan analysis unit denies the proposed flight plan when the analysis of the proposed flight plan and the risk factor data results in a risk metric that is one of above or below a denial threshold” as claimed in claims 4 and 14. (Appeal Brief, page 24, fifth paragraph – page 25, first paragraph in regards to claim 4, as well as page 28, third through fifth paragraphs in regards to claim 14) Sixth, the Appellants contend that Johnson does not describe, teach, or suggest “wherein the flight plan analysis unit refers the proposed flight plan for further review when the analysis of the proposed flight plan and the risk factor data results in a risk metric that is outside of an approval threshold and a denial threshold” as claimed in Claims 6 and 16. (Appeal Brief, page 25, third - fifth paragraphs in regards to claim 6, as well as page 28, sixth through seventh paragraphs in regards to claim 16) Seventh, the Appellants contend that Johnson does not describe, teach, or suggest “wherein the flight plan analysis unit refers the proposed flight plan for further review when the analysis of the proposed flight plan and the risk 
Claim Interpretation 
The relevant limitation of claims 1, 11 and 20 and interpretations for the majority of Appellant arguments are provided as follows: 
wherein the flight plan analysis unit… (b) automatically determines flight plan decision data based on an analysis of the proposed flight plan and the risk factor data,
For the sake of compact prosecution, the Examiner interprets automatically as an implicit characteristic of the flight plan analysis unit 106 such that the determined flight plan decision data is performed “without human intervention”, exactly as argued in Appellant Appeal brief pages 13-14, for the remainder of this Examiner’s Answer. The rejection in view of this interpretation has been clarified below. 
The broadest reasonable interpretation of a flight plan decision in view of the plain meaning of the term “decision” is any determination regarding the flight plan arrived at after consideration of the submitted data. It should be noted that there is no limitation in independent claims 1 and 11 that limit the claimed decision to an approval/denial of the flight plan, as argued by the Appellant. The broadest reasonable interpretation may include any number of flight plan decisions.
 Rejection Clarification
The Examiner provided two different rejections of this limitation in view of embodiments of Johnson, outlined in pages 7 and 8 of the Final Office action dated 01/07/2021. These will be referred to as the primary and alternative rejections. The following is clarification of the rejections of claims 1 and 11 in view of the above interpretations made in view of 
Primary Rejection Clarification
Johnson discloses a remote flight planning system (Fig. 1, item 100) that can enable a user to describe a flight plan to be implemented by an unmanned aerial vehicle (UAV). (Johnson, [0012]) The system can automatically determine risks associated with the described flight plan. (Johnson, [0014]) The system can generate flight authorization requests (e.g., the system can package the described flight plan into a format proscribed for use by a regulatory agency) to be provided to an entity for approval. (Johnson, [0016]) The user of the user device 112 can interact with user interface 114 to input a plurality of features of the flight plan. (Johnson, [0021]-[0023])
In the first rejection embodiment, the Examiner cited Johnson to the above limitation as described in Johnson [0015] wherein a flight planning system (interpreted as algorithms performed by the processor of Flight planning system 100, per Fig 1 and Johnson Claim 1, equivalent to the claimed flight plan analysis unit) utilizes determined risks associated with the flight plan to generate recommendations to the user to lower the determined risks, (interpreted as the determined flight plan decision data, as claimed) and thereby increase the likelihood that the flight plan will be approved by a regulatory agency. Johnson [0022]-[0024] further describe examples of this determination such that the flight description engine 110 (of flight planning system 100) analyzes the user submitted flight plan to determine safe take-off and landing location recommendations, (at [0022]) as well as recommendation of particular UAVs that comport with determination that that hail damage is expected along the flight plan. (at [0024]) These recommendations fully meet the limitation of determin[ing] flight plan decision data in view of the plain meaning of the term “decision” because the system has decided to offer automatically, (that is, without human intervention) because the processor of flight planning system 100 performing this analysis is clearly not a human being. 
Alternative rejection clarification
In the Alternative, Johnson also discloses generating (with a processor, equivalent to the claimed flight plan analysis unit) an authorization request report 122 comprising a proposed flight plan for a UAV and risk factor data, and communicating this to an entity, such as an insurance entity, FAA or NASA. (at least Fig. 4, steps 402-406 and [0046]-[0048] and [0086]) Johnson states that a “flight request 132 is a description of a flight plan packaged to be readable by a reviewing user (e.g., employed by the entity 136).” (Johnson, [0046]) The entity (e.g. by a reviewing user) analyzes the data and determines a decision based on the analysis. (at least [0087]-[0090]) 
Johnson also discloses that the process of Fig. 4 as “being performed by a system of one or more computers.” (at least [0085])  Further, Johnson (at [0088]-[0090]) provides for flight plan modifications to be provided back to the requestor by the approving entity parsed in a known format, wherein the system can identify aspects of the flight plan that have been modified according to the format. (Most specifically at [0089]) It is therefore clear that the approval is performed on another processor, controlled by the human user of the approving entity. 
The difference between the claimed subject matter and the disclosures of Johnson is the Johnson performs the comprising of a flight plan data base including risk factor data and receiving of a proposed flight plan at a first processor, and communicates this (via authorization request report 122) to another processor, where the flight plan decision is made by a human 
Additionally, MPEP 2144.04, part III “AUTOMATING A MANUAL ACTIVITY” states:
In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Therefore, the automation of the known manual activity of determining flight plan decision data by a processor would have been obvious to a person of ordinary skill in view of Johnson at the time of filing, with predictable results, with the motivation of providing a system where flight plans can be generated, risk quantified, approved, and modified, quickly and accurately, increasing the ability of an organization to quickly plan and implement flight plans. (Johnson, [0016])
First Contention
With regards to the first contention in regards to claims 1, 11 and 20, the Appellants contend that Johnson does not describe, teach, or suggest a flight plan analysis unit that automatically determines flight plan decision data based on an analysis of the proposed flight plan and the risk factor data because Johnson’s flight authorization request is to be provided to specific entities, such as an insurance entity, FAA or NASA. At the entity, the authorization request is reviewed by an employee of the entity, and therefore the disclosures of the Examiner 
With regards to the primary rejection in view of the provided recommendations of Johnson [0015], the Examiner respectfully disagrees because Applicant arguments refer to the submission of authorization request to entities of Fig. 4, steps 402-406. The generation of recommendations of Johnson [0015] for the primary rejection is performed by Flight Planning System 100, demonstrated in Johnson (claim 1) to be a purely algorithmic function performed by a processor before submission to the approving entity. Therefore, the Appellant arguments that a processer performing steps automatically also apply to the processor of Johnson.  
With regards to the alternative rejection, the Examiner agrees that the actual flight plan decision is performed by a human user operating a computer processor at the approving agency. However, this argument is not persuasive because:
As has been pointed out in prior arguments, the human users of Johnson clearly receive and view the authorization request in a computer environment “being performed by a system of one or more computers.” (Johnson, [0085]) Johnson [0088]-[0090] provides for flight plan modifications to be provided back to the requestor by the approving entity parsed in a known format, wherein the system can identify aspects of the flight plan that have been modified according to the format. (most specifically at Johnson, [0089]) It is therefore clear that the approval is performed on another processor
Appellant merely restates what has already been admitted as deficiencies of the entity flight plan approval of Johnson Fig. 4, which have been explained to be obvious modifications. This is why the rejection is a 35 USC 103 rejection. Appellant does not provide any meaningful argument that these differences are not obvious modifications, as provided on page 8 of the Final Office Action dated January 7th, 2021, and clarified above.
Appellant provides the same or similar arguments with regards to claim 11. (Appeal Brief, page 25, sixth paragraph – page 27, third paragraph.) Claim 11 is the method performed by the system of claim 1, and therefore the Examiner’s Answers above also apply to claim 11.
Second Contention
With regards to the second contention, the Appellants contend that, in the primary rejection of claims 1 and 11, the recommendations of Johnson [0015] are not actual flight plan decisions. (Appeal Brief, page 20, last paragraph) The Examiner respectfully disagrees. 
Applicant disclosure does not provide a special definition for a “decision”, and independent claims 1 or 11 do not specify choices made during the decision data determination. Therefore, the broadest reasonable interpretation may include deciding to provide recommendations, and deciding what recommendations to provide. Appellant has not provided any arguments detailing how or why the recommendations of Johnson do not constitute decision data, and therefore this argument is not persuasive.
Third Contention
With regards to the third contention, the Appellants contend that Johnson does not disclose or suggest transmitting a signal from the fight plan analysis unit to the flight plan input device based on the flight plan decision data, and wherein the flight plan input device controls operation of the UAV based on the signal from the flight plan analysis unit as claimed in claims 
Appellant argues that Johnson “does not improve information of signals input into a flight plan input device by transmitting a signal based on flight precision data.” It is noted that the features upon which applicant relies (i.e., “improving information of signals input into a flight plan input device by transmitting a signal based on flight precision data”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant argues that “There is nothing in Johnson that expressly or necessarily describes, teaches, or suggests a flight plan analysis unit including one or more processors that transmits a signal to a flight plan input device such that the flight plan input device controls operation of the UAV based on the signal.” [because] “Johnson simply does not teach or suggest these limitations.” The Examiner respectfully disagrees. Johnson clearly discloses or suggests controlling the UAV in accordance with the flight plan as modified by the recommendations and approval of the flight plan (signals) at least at [0015], [0048] and [0090], as outlined in the previous Office Actions. Appellant has not provided any arguments detailing how or why the citations of Johnson do not disclose or suggest the cited limitations, and therefore this argument is not persuasive.
Fourth Contention
With regards to the fourth contention, the Appellants contend that, in regards to claim 2 and 12, Johnson does not describe, teach, or suggest “wherein the flight plan analysis unit approves the approved flight plan when the analysis of the proposed flight plan and the risk 
Fifth Contention
With regards to the fifth contention, the Appellants contend that, in regards to claim 4 and 14, Johnson does not describe, teach, or suggest “wherein the flight plan analysis unit denies the proposed flight plan when the analysis of the proposed flight plan and the risk factor data results in a risk metric that is one of above or below a denial threshold.” (Appeal Brief, page 24, fifth paragraph – page 25, first paragraph in regards to claim 4, as well as page 28, third through fifth paragraphs in regards to claim 14) The Examiner respectfully disagrees. Appellant has not provided any arguments detailing how or why the citations of Johnson do not disclose or suggest the cited limitations other than arguments previously addressed in regards to claims 4 and 14, and therefore this argument is not persuasive.
Sixth Contention
With regards to the sixth contention, the Appellants contend that, in regards to Claim 6 and 16, Johnson does not describe, teach, or suggest “wherein the flight plan analysis unit refers the proposed flight plan for further review when the analysis of the proposed flight plan and the risk factor data results in a risk metric that is outside of an approval threshold and a denial threshold”. (Appeal Brief, page 25, third - fifth paragraphs in regards to claim 6, as well as page 28, sixth through seventh paragraphs in regards to claim 16) The Examiner respectfully disagrees. Again, the Appellant has not provided any arguments detailing how or why the 
Seventh Contention
With regards to the seventh contention, the Appellants contend that, in regards to claim 20, Johnson does not describe, teach, or suggest “wherein the flight plan analysis unit refers the proposed flight plan for further review when the analysis of the proposed flight plan and the risk factor data results in a risk metric that is between an approval threshold and a denial threshold” (Appeal Brief, page 29, eighth paragraph – page 30, second paragraph) The Examiner respectfully disagrees. Again, the Appellant has not provided any arguments detailing how or why the citations of Johnson provided do not disclose or suggest the cited limitations other than arguments previously addressed in regards to claim 20, and therefore this argument is not persuasive.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON R ROBERSON/Examiner, Art Unit 3669                                                                                                                                                                                                        
Conferees:
/ADAM R MOTT/Primary Examiner, Art Unit 3669          
                                                                                                                                                                                              /JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal